Case 6:21-cv-00162-ADA-JCM Document 5-6 Filed 02/26/21 Page 1 of 3




                 EXHIBIT 6
                           Case 6:21-cv-00162-ADA-JCM Document 5-6 Filed 02/26/21 Page 2 of 3

                 ESTIMATED CARES Act Expenditures As Reported in 20 Day Post Primary Reports
                                                 Estimated      Federal     Estimated State   State Match
                  Amount       Required State                                                                Total Estimated
    State                                          Federal    Expenditure        Match        Expenditure
                 Requested      Match (20%)                                                                   Expenditure
                                                Expenditure       (%)        Expenditure          (%)
   Alabama        $6,473,612     $1,294,722      $1,775,536      27%            $443,884          34%           $2,219,421
     Alaska       $3,000,000      $600,000        $850,356       28%            $140,587          23%            $990,943
American Samoa     $600,000       No Match         Not Due                         X               X
    Arizona       $7,842,119     $1,568,424      $7,559,853      96%          $1,889,963         121%           $9,449,817
   Arkansas       $4,703,886      $940,777         Not Due
   California    $36,293,345     $7,258,669        Not Due
   Colorado       $6,691,472     $1,338,294      $1,034,737      15%           $13,242            1%            $1,047,980
  Connecticut     $5,381,732     $1,076,346      $4,717,115      88%                                            $4,717,116
   Delaware       $3,000,000      $600,000        $153,940       5%            $733,141          122%            $887,081
   District of
                 $3,000,000      $600,000       $1,340,290       45%                                            $1,340,290
   Columbia
    Florida      $20,253,853     $4,050,771      $8,699,198      43%          $1,583,790         39%            $10,282,989
    Georgia      $10,875,912     $2,175,182     $10,448,741      96%                                            $10,448,742
     Guam          $600,000       No Match         Not Due                        X                X
    Hawaii        $3,295,842      $659,168        $673,551       20%           $699,750          106%           $1,373,301
     Idaho        $3,396,453      $679,291        $511,706       15%                                             $511,706
    Illinois     $13,899,434     $2,779,887        Not Due
    Indiana       $8,013,610     $1,602,722      $3,446,567      43%                                            $3,446,567
      Iowa        $4,843,615      $968,723        $865,548       18%           $173,110          18%            $1,038,658
    Kansas        $4,607,890      $921,578       $1,907,186      41%                                            $1,907,186
   Kentucky       $6,067,275     $1,213,455      $4,061,909      67%           $690,651           57%           $4,752,561
   Louisiana      $6,189,147     $1,237,829      $2,516,532      41%          $1,237,829         100%           $3,754,361
     Maine        $3,292,585      $658,517        $325,471       10%           $205,272           31%            $530,743
   Maryland       $7,422,125     $1,484,425      $3,460,970      47%           $581,485           39%           $4,042,456
 Massachusetts    $8,290,676     $1,658,135      $2,642,413      32%          $1,298,000          78%           $3,940,413
   Michigan      $11,247,753     $2,249,551      $6,635,745      59%           $185,647           8%            $6,821,392
   Minnesota      $6,930,610     $1,386,122       $363,867       5%                                              $363,867
  Mississippi     $4,712,839      $942,568           $0
   Missouri       $7,597,405     $1,519,481      $3,801,059      50%           $760,213          50%            $4,561,272
   Montana        $3,000,000      $600,000         Not Due
   Nebraska       $3,676,857      $735,371        $700,942       19%                                             $700,942
    Nevada        $4,496,720      $899,344       $1,765,577      39%                                            $1,765,577
                                                                                                            LAST UPDATED 9/22/20
                           Case 6:21-cv-00162-ADA-JCM Document 5-6 Filed 02/26/21 Page 3 of 3

New Hampshire      $3,262,422    $652,484        $713,805        22%         $178,451           27%          $892,256
   New Jersey     $10,250,690   $2,050,138      $1,913,931       19%                                        $1,913,931
   New Mexico      $3,889,527    $777,905       $3,745,797       96%         $584,584            75%        $4,330,382
    New York      $20,463,651   $4,092,730     $20,567,087      101%        $4,113,422          101%       $24,680,510
 North Carolina   $10,897,295   $2,179,459        Not Due
  North Dakota     $3,000,000    $600,000        $920,603       31%          $314,395           52%        $1,234,998
    Northern
                    $600,000     No Match       Not Due                         X                X
Mariana Islands
       Ohio       $12,800,802   $2,560,160         $0                       $2,585,040          101%       $2,585,040
    Oklahoma       $2,730,486    $546,097       $352,036        13%          $490,168            90%        $842,204
     Oregon        $5,636,292   $1,127,258         $0
  Pennsylvania    $14,155,505   $2,831,101     $3,421,078       24%          $90,447            3%         $3,511,526
   Puerto Rico     $3,881,359    $776,272        Not Due
  Rhode Island     $3,016,343    $603,269      $2,946,148       98%                                        $2,946,149
 South Carolina    $6,348,028   $1,269,606     $2,045,168       32%          $454,825           36%        $2,499,993
  South Dakota     $3,000,000    $600,000       $331,911        11%                                         $331,911
   Tennessee       $7,948,953   $1,589,791     $5,772,244       73%         $1,154,476          73%        $6,926,721
      Texas       $24,421,231   $4,884,246     $6,946,276       28%         $1,389,344          28%        $8,335,620
    U.S. Virgin
                    $600,000     No Match       Not Due                         X                X
     Islands
       Utah        $2,000,000     $400,000      $966,390        48%          $300,000           75%       $1,266,390
    Vermont        $3,000,000     $600,000      $594,204        20%                                        $594,204
     Virginia      $9,582,344    $1,916,469     $972,847        10%                                        $972,847
   Washington      $8,308,437    $1,661,687    $1,671,614       20%          $334,323           20%       $2,005,936
  West Virginia    $3,797,620     $759,524       $60,456        2%            $15,114           2%          $75,570
    Wisconsin      $7,362,345    $1,472,469    $2,637,007       36%          $591,477           40%       $3,228,484
    Wyoming        $3,000,000     $600,000      $801,084        27%           $68,553           11%        $869,637
      Total      $393,650,097   $78,730,019   $127,638,493                 $23,301,183                   $150,939,676
Total Percentage                                               32.42%                       29.60%




                                                                                                       LAST UPDATED 9/22/20
